Citation Nr: 1644053	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  14-05 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

5.  Entitlement to service connection for impotence.  

6.  Entitlement to service connection for residuals of right 2nd and 3rd toe lacerations with nail avulsion.  

7.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to October 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2016. 

The issue of entitlement to service connection for PTSD has been recharacterized as service connection of an acquired psychiatric disorder, to include PTSD, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to TDIU was raised as a component of the increased rating claim currently on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hepatitis C, entitlement to service connection for an acquired psychiatric disorder to include PTSD, entitlement to service connection for impotence, entitlement to service connection for residuals of right 2nd and 3rd toe lacerations with nail avulsion, entitlement to an initial compensable disability rating for bilateral hearing loss and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2006 rating decision, the RO denied service connection for hepatitis C and PTSD; the Veteran did not perfect an appeal as to that decision, and it is now final.

2.  Evidence associated with the claims file since the September 2006 denial regarding service connection for hepatitis C relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  Evidence associated with the claims file since the September 2006 denial regarding service connection acquired psychiatric disorder, to include PTSD, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The September 2006 RO decision, which denied the Veteran's claims of service connection for hepatitis C and service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claims for service connection for hepatitis C and service connection for PTSD, were denied by the RO in a September 2006 rating decision.  The evidence of record at the time of the September 2006 decision consisted of service treatment records and VA treatment records.  The RO denied the claim for hepatitis C stating that the evidence of record did not show that the diagnosed condition either occurred in or was caused by service.  The RO denied the claim for PTSD stating that the evidence of record did not show a diagnosis of PTSD.  The Veteran was informed of the decision and of his appellate rights in a letter from the RO in the same month.  The Veteran did not file a notice of disagreement for any of the claims, nor was any material evidence received during the remainder of the appeal period.  Therefore, the September 2006 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In September 2010, the Veteran submitted the instant request to reopen the claims for service connection for hepatitis C and service connection for PTSD.  The evidence associated with the claims file since the September 2006 rating action includes VA treatment records, the Veteran's lay statements, to include stressor statements for his PTSD claim, a February 2012 mental health examination, a May 2012 VA correspondence stating that the information required to corroborate the stressful events described by the Veteran was insufficient to concede a non-combat stressor and hearing testimony from the Veteran's August 2016 videoconference Board hearing.  This evidence is "new" because it was not previously submitted to agency decision makers.

For the service connection claim for hepatitis C, based on review of the entire record, the Board finds that new and material evidence has been received to reopen the claim.  At his August 2016 videoconference Board hearing, the Veteran stated that he believed that he contracted hepatitis C from dry shaving.  The Veteran indicated a drill sergeant would inspect the facial hair of the Veteran and fellow soldiers during drills.  If he "missed a spot," the drill sergeant would use a razor to "dry shave" the Veteran's face and then "go to the next guy," using the same razor.  He also testified that he used his shirt to try to stop the bleeding from a fellow soldier's head and the line instructor grabbed the blood stained shirt and "threw it" in his face.  

The Board finds that the lay statements and hearing testimony by the Veteran relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim of service connection for hepatitis C.  This is particularly so when the credibility of the statement is presumed for the purpose of the new and material evidence analysis.  See Justus, 3 Vet. App. at 513.  Having found that new and material evidence has been added to the record, the Veteran's claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The reopened claim is further addressed in the remand section.

For the service connection claim for an acquired psychiatric disorder, to include PTSD, based on review of the entire record, the Board finds that new and material evidence has been received to reopen the claim.  The new evidence associated with the Veteran's claims file includes lay statements, to include stressor statements and a VA medical treatment record dated in January 2013 that shows diagnoses of dysthymia and general anxiety disorder, with features of PTSD.

The Board finds that this evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  While the Board notes that medical records associated with the Veteran's claims file prior to the September 2006 RO rating decision included an assessment of dysthymic disorder, the newly received evidence reflects an additional psychiatric diagnosis.  

Having found that new and material evidence has been added to the record, the Veteran's claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The reopened claim is further addressed in the remand section herein below.


ORDER

The previously denied claim of entitlement to service connection for hepatitis C is reopened based on the receipt of new and material evidence.

The previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened based on the receipt of new and material evidence.


REMAND

The Board finds that additional development is needed in this case for the claims on appeal.

Regarding the reopened claim for service connection for hepatitis C, VA treatment records reflect a diagnosis of hepatitis C.  At the Veteran's August 2016 videoconference Board hearing, he testified that he contracted hepatitis C from dry shaving while using a razor that other fellow soldiers had used.  He also stated that while in service, a shirt used to stop a fellow soldier's head from bleeding was thrown in the Veteran's face. 

A review of the record shows that the Veteran has not been afforded a VA examination specifically in connection with this claim.  Generally, VA is required to provide an examination when the evidence of record indicates that a current disorder "may be associated" with a Veteran's military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c)(4)(i).  This evidentiary requirement is a low threshold.  McLendon, 20 Vet. App. at 83.  Such evidence exists and the Board finds that a VA examination and medical opinion are warranted to determine if the Veteran's diagnosed hepatitic C is related to the Veteran's military service.

Regarding the reopened claim for service connection for an acquired psychiatric disorder, to include PTSD, in support of his claim, the Veteran submitted a statement regarding his stressor while in service.  The Veteran stated that during boot camp, he was chosen by his drill instructors as a "house mouse" noting that he would have to clean their boots, their office and do anything that they desired.  He noted that if he didn't do what was asked, he would be punished, to include having to be in a "pushup position" while changing the channels on a television.  He noted that while in this position, a parade sword was run between his legs and groin area as punishment.  The Veteran also noted that an instructor bit down on his hand as punishment because it was in his pocket during drills.  He noted that a drill instructor would use the same razor on the Veteran and fellow soldiers' faces during hygiene checks.  He also stated that a lighter would be placed near his nose by the drill instructor, as he made sure that the Veteran's nose hairs were groomed correctly.  The Veteran also stated that he was punished by getting beat with bars of soap while in Battalion school at Camp Pendleton.

The Veteran continued to state that during a training operation, he was in a tank which was being hit with debris and rounds of ammunition.  He stated that he "broke down" due to the incident.  Lastly, he noted that while at a shooting range, another soldier's weapon discharged and the soldier was hit in the head.  He noted that he used a t-shirt, which he was not wearing, to cover the soldier's head.  Subsequently, the line instructor threw the shirt, which contained blood, in the Veteran's face.  

The Veteran was afforded a VA PTSD examination in February 2012.  Diagnoses of dysthymic disorder and alcohol abuse, partial remission were provided.  It was noted that the Veteran's substance use problems appeared intertwined with the depressive symptoms.  It was also noted that some providers had indicated that the Veteran's drinking caused the depressive symptoms, rather than the other way around.  Symptoms included depressed mood, anxiety, disturbances of motivation and mood.  Crying spells and mild sleep disturbance were also reported.  

The VA examiner stated that the Veteran had a potentially credible military sexual trauma event.  However, he did not meet the full criteria for PTSD; most notably, he did not report reexperiencing or sensitivity to reminders linked to the claimed trauma.  The VA examiner also stated that the Veteran appeared to be someone who at least had an anger or authority problem before service, who likely had a continuation of that during and after service.  The personnel records and limited service treatment record entries did not strongly support a change in performance subsequent to events at boot camp.  It was noted that the Veteran was promoted while serving in Okinawa, and had disciplinary problems arise later when caught with failed unauthorized absences from duty.  It was noted by the service treatment examiner that the Veteran's chemical use was present during the entire term of his service.  The VA examiner stated that it was less than likely that the Veteran's military record supported the occurrence of a military sexual/personal assault.  

A VA medical treatment record dated in January 2013 shows diagnoses of dysthymia and general anxiety disorder, with features of PTSD.

At the Veteran's August 2016 Board videoconference hearing, the Veteran stated that 10 days prior to the hearing, he had been treated by a VA doctor in Cedar Rapids.  He noted feeling manic depressive.  

First, VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  A review of the Veteran's entire file reveals VA treatment records dating up to May 2012.  Because the records noted at the hearing which have not been associated with the Veteran's claims file are potentially probative and are deemed to be constructively of record, they must be obtained.

Next, the Veteran has reported an in-service stressor of military sexual trauma (MST).  For claims based on in-service personal assault, evidence from sources other than his service records may corroborate his account of the stressor incident.  See 38 C.F.R. § 3.304(f)(5).  Thus, on remand, the Veteran should be issued an updated Veterans Claims Assistance Act of 2000 (VCAA) letter that includes information on the evidence required to substantiate a PTSD claim based on personal assault and he given examples of the types of evidence that may be submitted to corroborate his account of the stressor incident.  

Finally, with an adjudication of the expanded claim of service connection for an acquired psychiatric disorder, to include PTSD, the Veteran must be scheduled for another VA psychiatric examination which contemplates his complete psychiatric history.  The examiner should identify any current psychiatric disorders and provide a medical opinion as to whether any diagnosed psychiatric disorder is related to the Veteran's active duty service, to include as to whether the claimed in-service MST stressor event occurred, as contemplated by 38 C.F.R. § 3.304(f).

With regard to the Veteran's claim for service connection for impotence, VA treatment records show an assessment of erectile dysfunction.  At the Veteran's August 2016 videoconference Board hearing, he testified that his disability was due to boot camp.  He also indicated that his condition was due to medication that he was taking; it was noted that the Veteran was taking Prozac.  As noted in a lay statement, the Veteran again stated that during boot camp, he was punished while in a "pushup position" for punishment, someone took a parade sword and scrapped his genitals.  He stated that he could not achieve an erection.  

The Board notes that the Veteran has not been afforded a VA examination to determine whether any current impotence disability is related to his active duty service.  Accordingly, a VA examination is necessary to decide this claim.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for service connection for residuals of right 2nd and 3rd toe lacerations with nail avulsion, service treatment records dated in February 1982 show that the Veteran had trauma to his right foot when it was caught under a metal locker.  An assessment of complete abrasion the 2nd and 3rd phalange and toenail laceration was provided.  A subsequent February 1982 service treatment record noted that the Veteran's toenail on his 2nd toe was removed.  

The Veteran was afforded a VA foot examination in February 2012.  A diagnosis of right 2 and 3 toe lacerations, nail avulsion was provided.  It was noted that the Veteran's tip of the right second toe was cut off and that he lost his toe nail while in service.  He noted pain if he stepped on or kicked something.  Morton's neuroma, hammer toe, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, other foot injuries or bilateral weak feet were not found upon examination.  It was noted that the toe nail had grown back in place.  

At the Veteran's August 2016 videoconference Board hearing, he noted numbness in the tip of his toe, tingling and pain.  He also described his toes nail as thick, like a "bird claw."  He noted that it affected his ability to walk.  

The Board finds that a contemporaneous VA compensation examination is necessary to decide the claim.  While the February 2012 VA examiner conducted an evaluation of the Veteran's right foot condition at the time, the examiner did not provide a nexus opinion.  As such, the examination is not wholly sufficient for deciding this claim.  Accordingly, a remand is required to afford the Veteran a new VA examination to determine the nature and etiology of any for residuals of right 2nd and 3rd toe lacerations with nail avulsion found on examination.

With regard to the Veteran's claim for an increased rating for bilateral hearing loss, at his August 2016 videoconference hearing, the Veteran reported that he had to use drops in his ears and that he could not wear his hearing aids.  He noted that others (friends) would tell him that he needed to get his hearing checked. 

The Veteran was last afforded a VA examination for his service-connected hearing loss in February 2012, over four years ago.  Because there may have been changes in the Veteran's condition, the Board finds that a new audiological examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

With regard to the Veteran's claim for TDIU, at his August 2016 videoconference hearing, the Veteran expressly raised the issue of entitlement to a TDIU.  However, this issue has undergone no preliminary notice and/or evidentiary development to date.  Accordingly, the matter must be remanded to initiate this due process.  See 38 C.F.R. § 4.16.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VCAA letter addressing his claims that includes information on how to substantiate his claim of in-service military sexual trauma.  He should be notified that, in personal assault cases, 38 C.F.R. § 3.304(f)(5) provides that evidence from sources other than a veteran's service records may corroborate an account of the stressor incident; and that examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

The letter should also request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU.

2.  Obtain the Veteran's more recent treatment records, since May 2012, and associate the records with the claims folder.
 
3.  Schedule the Veteran for a VA examination by an appropriate professional to determine the nature and etiology of his hepatitis C disability.  The entire electronic claims file must be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hepatitis C disability had its onset during, or was otherwise related to the Veteran's active military service. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for an appropriate VA mental disorders examination to determine whether any currently or previously diagnosed psychiatric disorder found is related to his active duty service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims should be reviewed by the examiner. 

Based on these examination results, the examiner is asked to separately address the following:

(a) Does the Veteran currently suffer from any acquired psychiatric disability, to include, but not limited to PTSD?

(b) If a diagnosis of PTSD is rendered, the examiner should determine if the claimed stressors are adequate to support a diagnosis of PTSD and are the Veteran's symptoms related to the claimed stressor.

(c) The examiner should review the claims file and determine whether there is evidence of behavior changes or other relevant changes following the claimed sexual assault; and opine as to whether that evidence indicates that the personal assault occurred.

(d) As to each psychiatric disorder diagnosed other than PTSD, the examiner must opine whether it is at least as likely as not (i.e., of at least equal medical probability) that a diagnosed disorder manifested during, or as the result of, the Veteran's active duty service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Schedule the Veteran for a VA genitourinary examination to determine the nature and etiology of any diagnosed impotence/erectile dysfunction that may be present.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current impotence/erectile dysfunction had its onset during or is otherwise related to the Veteran's active service, to include any MST if the evidence indicates that the personal assault occurred.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Schedule the Veteran for a VA skin examination to determine the nature and etiology of any residuals of right 2nd and 3rd toe lacerations with nail avulsion that may be present.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current residuals of right 2nd and 3rd toe lacerations with nail avulsion had its onset during, or was otherwise caused by the Veteran's active service. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

7.  Schedule the Veteran for an audiology evaluation to determine the severity of his bilateral hearing loss.  The Veteran's electronic claims file should be reviewed in conjunction with the examination.

All indicated studies (Maryland CNC and pure tone threshold testing) must be performed, and all findings reported in detail.  The examiner must specifically comment on the effects of the Veteran's hearing loss on his daily activities. 

The examiner should also specifically discuss the impact the Veteran's service-connected hearing loss and tinnitus has on his ability to obtain and maintain substantially gainful employment without regard to age and non-service connected conditions, and with consideration of his education and vocational background.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

8.  Finally, readjudicate the issues remaining on appeal, to include entitlement to TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


